Name: 2001/811/EC: Commission Decision of 21 November 2001 on a Community financial contribution to cover expenditure incurred by Austria, Portugal and Finland for the purpose of combating organisms harmful to plants or plant products (notified under document number C(2001) 3684)
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  Europe;  natural and applied sciences;  economic policy
 Date Published: 2001-11-23

 Avis juridique important|32001D08112001/811/EC: Commission Decision of 21 November 2001 on a Community financial contribution to cover expenditure incurred by Austria, Portugal and Finland for the purpose of combating organisms harmful to plants or plant products (notified under document number C(2001) 3684) Official Journal L 306 , 23/11/2001 P. 0025 - 0027Commission Decisionof 21 November 2001on a Community financial contribution to cover expenditure incurred by Austria, Portugal and Finland for the purpose of combating organisms harmful to plants or plant products(notified under document number C(2001) 3684)(Only the German, Portuguese, Finnish and Swedish texts are authentic)(2001/811/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 2000/29/EC of 8 May 2000(1) on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community ('the Directive'), as amended by Commission Directive 2001/33/EC(2) and in particular Article 23 thereof,Whereas:(1) Pursuant to the Directive, a financial contribution from the Community may be granted to Member States to cover expenditure relating directly to the necessary measures which have been taken or are planned to be taken for the purpose of combating harmful organisms introduced from third countries or from other areas in the Community, in order to eradicate or, if that is not possible, to contain them.(2) Austria, Portugal and Finland have applied for the allocation of such a Community financial contribution within the time limit set out in the Directive.(3) Austria, Portugal and Finland have each established a programme of actions to eradicate organisms harmful to plants introduced in their territories. These programmes specify the objectives to be achieved, the measures carried out, their duration and their cost so that the Community may contribute to financing it.(4) In derogation to the common practice of submitting eradication programmes dealing with actions taken during one or more years, for technical reasons, Portugal has submitted the programme Bursaphelenchus xylophilus related to actions implemented in the first 18 months of the eradication programme.(5) The Community financial contribution may cover up to 50 % of eligible expenditure. Excluding those programmes for which degression has to be applied, the Community financial contribution for the purposes of this Decision is set in general to 50 %, noting that the programmes received have been treated in equal way.(6) An extension, of one, two or three years of the period in which eradication measures have to take place, as foreseen in Article 23(5), third subparagraph of the Directive, has been granted to certain programmes as the examination of the situation has lead to the conclusion that the objective of the above eradication measures is likely to be achieved within that extended period.(7) The Community financial contribution for the programmes, running for more than two years and covered by this Decision, has been degressive in particular for the yearly average in the 4th, 5th and 6th year for Ralstonia and in the 3rd, 4th and 5th year for TSWV-TYLCV respectively, in Portugal.(8) The expenditure which Austria, Portugal and Finland have incurred, and taken into account in this Decision, relates directly to the matters specified in Article 23(2)(a) and Article 23(2)(b) of the Directive.(9) The technical information provided for by Austria, Portugal and Finland has enabled the Commission to analyse the situation accurately and comprehensively; the information has also been considered in detail by the Standing Committee on Plant Health.(10) The contribution referred to in Article 2 is without prejudice to further actions taken or to be taken and necessary for the achievement of the objective of eradication or control of the relevant harmful organisms.(11) The present Decision is without prejudice to the outcome of the verification by the Commission under Article 24 of the Directive on whether the introduction of the relevant harmful organism has been caused by inadequate examinations or inspections and the consequences of such verification.(12) The measures provided in this Decision are in accordance with the opinion of the Standing Committee on Plant Health,HAS ADOPTED THIS DECISION:Article 1The allocation of a Community financial contribution to cover expenditure incurred by Austria, Portugal and Finland relating directly to necessary measures as specified in Article 23(2) of Directive 2000/29/EC and taken for the purpose of combating the organisms concerned by the eradication programmes listed in the Annex to this Decision, is hereby approved.Article 21. The total amount of the financial contribution referred to in Article 1 is EUR 860422.2. The maximum amounts of the Community financial contribution for each eradication programme and for each year of implementation of the eradication programme shall be as indicated in the Annex to this Decision.3. The resulting maximum Community financial contribution for the concerned Member States shall be as follows:- EUR 71375 to Austria,- EUR 732624 to Portugal,- EUR 56423 to Finland.Article 31. Subject to the verifications by the Commission under Article 24 of Directive 2000/29/EC, the Community financial contribution shall be paid only when evidence of the measures taken has been given to the Commission through documentation related to the occurrence and the eradication of the relevant harmful organisms.2. The documentation referred to in paragraph 1 shall be included in an application including:(a) general information on the appearance of the relevant harmful organism, including details as to the date on which its presence was suspected or confirmed, and the presumed cause of the appearance;(b) the description of the eradication programme, including the measures taken or planned and the expected duration and, when available, a monitoring programme; except in duly justified cases, the duration shall be no more than two years;(c) the inspections, testing and other actions undertaken to determine the nature and extent of the appearance of the relevant harmful organism;(d) list of holdings on which plants and plant products were destroyed, indicating:- the location and address of the holding,- the quantity of plants and plant products destroyed;(e) list of beneficiaries and their addresses, and the amounts excluding VAT and taxes, paid or to be paid for carrying out the necessary measures;(f) a copy of the notification of interception, in accordance with Article 16(1) or (2) of Directive 2000/29/EC;(g) a summary table of inspections and analyses indicating, inter alia, their dates, the method and the Unit costs;(h) the official notification requiring the destruction and official certification, including the description of the methods of destruction and/or disinfection;(i) proof or evidence of the above payments.Article 4This Decision is addressed to the Austrian Republic, the Portuguese Republic and the Finnish Republic.Done at Brussels, 21 November 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.2000, p. 1.(2) OJ L 127, 9.5.2001, p. 42.ANNEXERADICATION PROGRAMMESLegend:a: Year of implementation of the eradication programme>TABLE>>TABLE>>TABLE>